Citation Nr: 1721459	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  05-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file, which is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In May 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a) (2016).  Opinions were received in June 2011 and March 2012, and the Veteran was provided copies of the opinions; in response, he submitted additional argument in August 2011.

The Board then denied the claim in August 2012, and following a timely appeal of the denial to the United States Court of Appeals for Veterans Claims (Court), a June 2013 Order vacated the August 2012 Board decision and remanded the case for further consideration pursuant to a Joint Motion for Remand.  

In August 2014, the Board requested an additional VHA medical opinion, and the opinion was received in September 2014.  In response to the Veteran and his attorney's concerns regarding this medical opinion, an additional medical opinion was obtained in March 2016.  In August 2016, the Veteran's attorney requested a copy of the March 2016 opinion and a 90-day extension from the date the request was fulfilled.  A copy of this report was sent in October 2016, and in November 2016 and March 2017, additional 90-day extension requests were granted.  As the Veteran and his attorney have not submitted any additional evidence or argument since that time, the Board may now proceed with adjudication of the issue.


FINDING OF FACT

Hepatitis C was not shown to have had onset during service, and the preponderance of the evidence weighs against finding that hepatitis C is related to a disease, an injury, or an event in service. 


CONCLUSION OF LAW

Hepatitis C with peripheral neuropathy was not due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, dated in January 2005 and March 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The March 2006 letter included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, except for a claim of secondary service connection, and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent the VCAA notice came after the initial adjudication in September 2003, the procedural defect was cured as after the RO provided the notice, the claim was readjudicated in multiple subsequent supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a personal hearing before the undersigned in October 2007.  The issue on appeal was explained and suggestions were made regarding the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2016) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  All identified records have been obtained, including service personnel and treatment records, VA records, records from the Social Security Administration, and private records identified by the Veteran.  The Veteran himself submitted several physicians' statements, personal statements, and medical treatise information.  The Board has afforded the Veteran multiple VA examinations and several additional expert medical opinions have been requested, and there is now adequate expert medical evidence of record to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 ((2007).  

The claims file does not contain medical records pertaining to the Veteran's initial diagnosis of hepatitis C, which apparently occurred at Duke Hospital.  The Veteran submitted incomplete medical releases in June 2003 in order for the RO to obtain records on the Veteran's behalf from Duke Hospital and Duke Diagnostic Clinic.  The RO requested the Veteran to submit updated authorizations for the medical providers in June 2003, August 2004, and October 2009.  The October 2009 letter also requested the Veteran to submit records or a medical release for other treating medical professionals.  The Veteran has not responded with either medical records or a medical release for these medical providers, and he has not identified any additional records for the RO to obtain on his behalf. 

In April 2015, the Veteran's attorney alleged that the Veteran's service treatment records and personnel records could be incomplete because they did not include records pertaining to the Veteran's hardship discharge.  The case was remanded in May 2015, in order to attempt to obtain any additional outstanding service records and to obtain an additional VA medical opinion.  Complete service treatment records and personnel records were again requested by the Winston-Salem RO in August 2015.  Copies of all available service records were obtained and associated with the claims file, and these records include personal medical statements pertaining to the Veteran's hardship discharge and the July 1972 Special Order for discharge.  The Board therefore finds that all service treatment records and personnel records do appear to be of record, and further requests for more records would not result in any benefit to the Veteran.  The Board further notes that a VA examination and opinion were obtained, and that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

II.  Principles of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

III.  Facts and Analysis

The Veteran claims that he was infected with the hepatitis C virus during his period of service.  Primarily, he asserts that his infection was the result of receiving routine vaccinations through jet injectors, or "air guns," during service.  He also contends that he had other risk factors for the infection of hepatitis C in service, consisting of activities that exposed him to the blood of other soldiers: knife throwing games in the barracks, accidental cutting of hands and wrists, fights, blood exposure on doors and in the barracks, and sharing razors and toothbrushes.  The Veteran has specifically denied the use of intravenous drugs.

In support of his claims, the Veteran has submitted copies of articles obtained through internet sources and the Food and Drug Administration, regarding the possibility of hepatitis C infection from the use of jet injectors.  Two notebooks of materials gathered from his and his wife's research into the likelihood of contracting the hepatitis C virus through jet injectors were received at the time of an October 2007 hearing.  Also contained in these notebooks, as well as in other evidence submitted, are records to show that references to the Veteran as a drug addict with a history of drug abuse were in relation to his use of prescribed methadone to treat severe pain from peripheral neuropathy caused by the hepatitis C virus.  The Veteran's spouse has asserted that the Veteran does not have a history of illegal drug use, and that reports of a drug use history in his medical records reflect that he has long suffered prejudice from the medical community due to a negative bias related to his use of prescribed methadone to treat pain.  

The service personnel records show that the Veteran served on active duty from September 1971 to July 1972.  His tour of duty included service in Germany beginning in February 1972.  He was AWOL (away without leave) for 29 days from June 11, 1972 to July 9, 1972.  On July 10, he was dropped from the rolls (for desertion).  His discharge on July 13, 1972 was on "hardship" grounds.  His military awards consisted of the National Defense Service Medal.  

The service treatment records do not document hepatitis C or any manifestations of hepatitis C during service. 

On the basis of the service treatment records, hepatitis C with peripheral neuropathy was not affirmatively shown to have had onset during service to establish service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service). 

Also, as there is no competent medical evidence during service or since service that hepatitis C or its manifestations were noted, that is, observed during service or for years after service discharge, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Rather, the Veteran contends that while he was infected with hepatitis C in service, it only began to manifest with symptoms of neuropathic pain in later years, after the disease progressed.  He has primarily indicated that his pain began in the 1980s or early 1990s.

Although the Veteran and his wife have at times indicated that the Veteran was diagnosed with hepatitic C in the 1980s, there are no medical records of record showing the Veteran's initial diagnosis of hepatitis C with peripheral neuropathy until 2000.  Records from the Social Security Administration indicate on a June 2000 disability determination evaluation report that the Veteran was diagnosed with hepatitis C three months earlier by a neurologist at Duke and that the Veteran also had peripheral neuropathy from nerve conduction studies at Duke.  Other records from the Social Security Administration include a clinic record dated in March 2000, in which Dr. E.B. stated that the Veteran had been to Duke, where the Veteran was found to have hepatitis C and was to be started on Interferon.

The Veteran's wife indicated in a statement in July 2003 that the Veteran had been diagnosed initially with hepatitis C, cryoglobulinemia, and peripheral neuropathy by Duke Hospital, but that at one point in the 1980s a doctor had "off-handedly remarked" that the Veteran had tested positive for hepatitis C.  She could not remember who or when this occurred, and she later contradicted herself in a June 2005 statement when she stated that there were no tests specifically for hepatitis C until 1989.  (A VA outpatient record in October 2003 also related that the Veteran first learned of a hepatitis C virus infection in 1984 and was later seen at Duke in 1998, and a VA outpatient record in May 2008 related that hepatitis C was diagnosed in 1984/85.)  The Veteran's wife also asserted in July 2003 that the Veteran began experiencing muscle weakness and pain in his feet in the early 1990s, which worsened in 1997 while on a trip overseas.  In a June 2005 statement, she described the Veteran's experiences with extreme pain and weakness, particularly in his hands and feet during cold weather, in the mid to late 1980s, and his initial diagnosis of hepatitis C by Duke University Hospital in 2000.  She also stated that the Veteran first experienced pain in his feet and hands during the late 1970s, and it was diagnosed as possible arthritis.  

Based on the available medical records, hepatitis C was first diagnosed in 2000, although the lay evidence suggests that the Veteran had experienced neurological symptoms possibly related to the hepatitis C virus many years before his diagnosis.  Regardless, documentation of hepatitis C with peripheral neuropathy comes many years after the Veteran's service discharge in 1972.  

As hepatitis is a viral disease, spread primarily by contact with infected blood or blood products, that may be asymptomatic at the time of infection, service connection may still be granted even though the disability was first diagnosed after service, after considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  The central question presented is whether any event in service bears a causal relationship to the diagnosis of hepatitis C with peripheral neuropathy after service.  

The Veteran has submitted statements from different physicians who link his hepatitis C with his military service.  Each statement, however, lacked an adequate basis for the conclusion, did not identify what specific history of the Veteran, such as his risk factors, was relevant in the formation of the opinion, and did not reference any evidence of record to support the conclusion.  The RO in an October 2009 letter notified the Veteran of the deficiencies of the opinions and requested that he seek a supplemental statement from them to enhance the probative value of their opinions, which would include reasons for their conclusions and citation to specific evidence of record and specific risk factors.  Further statements from these physicians were not received.  Thus, it is the Board's finding that their statements have little, if any, probative value in determining the onset of the Veteran's hepatitis C.  

Dr. E.B. stated in March 2003 that the Veteran was a Vietnam veteran and that it was possible he had contracted hepatitis C in service, "as well as other sources."  Dr. E.B. did not explain how the hepatitis C virus could have been contracted in service.  He did not identify the "other sources" that could also be the cause of the hepatitis C infection.  He was also mistaken in identifying the Veteran as a Vietnam veteran, as the service personnel records show the Veteran did not serve in Vietnam.  Additionally, the statement implicates other competing risk factors for the cause of the Veteran's hepatitis C virus infection.  

Dr. A.S. stated in June 2006 that he had spoken with the Veteran in detail about his medical history and reviewed pertinent laboratory data.  In his view, it was more likely than not that the Veteran contracted hepatitis C during service.  He did not provide any basis for his conclusion and did not identify what history from the Veteran was relevant to him in forming his opinion.  Incidentally, Dr. Smith's statement related the Veteran's peripheral neuropathy to his hepatitis C infection, by indicating that the primary complicating feature of the Veteran's liver disease was cryoglobulinemia, which had manifested in terms of his peripheral neuropathy.  

Dr. G.A., a private hematologist who also treats VA patients at the Durham VA Medical Center, stated in October 2006 that based on his review of the Veteran's history and "all pertinent laboratory data regarding his diagnosis of cryoglobulinemia," as well as discussions with other specialists caring for the Veteran, it was his belief that the Veteran's severe neuropathy resulted from cryoglobulinemia and chronic hepatitis C virus.  He then opined that it was more likely than not that the Veteran contracted hepatitis C from his military service.  The physician did not provide any explanation for his opinion or address any risk factors, and he made no references to evidence of record to support his opinion.  

A further review of the record does not disclose any other medical evidence that relates the Veteran's hepatitis C with peripheral neuropathy to his period of service.  For example, VA outpatient records in October 2006, April 2007, and May 2008 indicate that the Veteran's hepatitis C was of long-standing duration with onset probably in the mid-1970s, but does not indicate that it went as far back as 1972, not does it constitute clinical evidence of a diagnosis at that time.  Social Security Administration records included a private urgent care record from Anderson Area Medical Center dated in March 2000, which indicated in the Veteran's social history that he was in the Army and had not contracted any illnesses or injuries there.  

Multiple VA medical opinions have been obtained regarding the etiology and onset of the Veteran's hepatitis C, and unfortunately, all of these opinions weigh against the claim.

In December 2009, the Veteran underwent a VA examination to determine the etiology of his hepatitis C virus.  The examiner reviewed the record and addressed the Veteran's claimed risk factors during service to include immunization injectors, sharing of razors, and knife games.  She also noted his denial of a history of intravenous drug use.  The VA examiner could not provide a definitive answer as to how or when the Veteran contracted hepatitis C, and concluded that she would be resorting to mere speculation to render such an opinion.  She discussed the Veteran's many possible and claimed risk factors, and explained that "[u]nfortunately, none of these facts can provide a definitive answer as to how or when the veteran contracted Hepatitis C."  The VA examiner explained the service records did not document any wound or incident in which the Veteran could have contracted hepatitis C.  She acknowledged that the sharing of razors was a potential route for transmission and that doubt had been raised as to whether the needleless jet injectors could transmit hepatitis C (while also indicating that the jet injectors had not been established as a source of hepatitis C transmission).  She found the case to be complicated by the history of drug use, noting too that the documented history of drug use was inconsistent in the medical record.  Unfortunately, in reviewing the Veteran's medical history and risk factors, the examiner mistakenly referred to information contained within submissions from the Veteran in support of his claim, that is, prior Board decisions and medical opinions that were issued to other veterans in similar situations.  This erroneous information included a statement indicating that the Veteran was hospitalized for hepatitis and drug abuse in 1974 at Cutler Army Hospital and that he had a 1978 blood transfusion at the Houston VA Medical Center.  The examiner stated that if there was indeed a history of intravenous drug use, this "would clearly be the most likely source of his hepatitis C, especially in the absence of other documented suspected exposure."  

Given the speculative nature of the VA medical opinion as well as the apparent reliance on information unrelated to the Veteran in regard to risk factors, the VA examination report is of limited probative value in determining the etiology of the Veteran's hepatitis C.  With such limitations, the Board in May 2011 sought a medical expert opinion through the VA Veterans Health Administration (VHA).  

In a June 2011 letter, a physician reviewed in detail the records regarding possible exposures to hepatitis C, finding that the service records did not reveal evidence of blood exposures that could be associated with the acquisition of hepatitis C.  In the physician's opinion, the "strongest and most likely sources of hepatitis C exposure and infection" for the Veteran were illicit drug use.  The physician referred to a Durham VA Medical Center record in 2006 in which the Veteran is described as having a three to four month history of intravenous drug use, and erroneously, to a diagnosis of hepatitis in 1974 associated with drug abuse (Cutler Army Hospital).  The physician concluded that the exact timing and source of exposure to the hepatitis C virus could not be made with certainty but that the most likely transmission route among the multiple documented risk factors was the Veteran's intravenous drug use history from the records in December 2002 and May 2006.  

An addendum VHA medical opinion was sought following argument received from the Veteran's wife, who pointed out the physician's erroneous reliance on certain referenced medical history and disputed the Veteran's alleged intravenous illicit drug use history.  She stated that the Veteran was never hospitalized at Cutler Army Hospital and did not have a diagnosis of hepatitis in 1974.  The Board finds that this is correct, and it is unfortunate that due to a medical opinion and Board decisions written for another veteran that were submitted by the Veteran, some examiners have erroneously believed this to be evidence relating to the Veteran's own medical history.  In October 2011, the Board sought a clarifying medical opinion, given that the June 2011 opinion relied upon erroneous information regarding an alleged hospitalization in 1974 for hepatitis.  

An addendum VHA opinion in March 2012 was received from a different specialist in infectious diseases.  She stated that the fact that the Veteran was not hospitalized in 1974 did not change the opinion that the most likely source of the Veteran's hepatitis C exposure and infection was illicit drug use.  She discussed, with reference to medical literature, the risks of acquiring hepatitis C in terms of the Veteran's alleged sources, stating that the risk of acquiring hepatitis C through injection drug use was high and a more likely pathway for the transmission of hepatitis C than through razors or jet-gun immunization.  

The Board denied entitlement to service connection for hepatitis C in August 2012, but that decision was vacated and remanded in a June Joint Motion for Remand.  The Court found that the June 2011 VHA opinion was inadequate, because it had failed to specifically address all of the possible means of infection raised by the Veteran, and had been partially based on inaccurate information.  The March 2012 addendum VHA opinion was also found to be inadequate, because it had failed to address the private medical opinions submitted by Dr. E.B., Dr. A.S., and Dr. G.A., and it had inadequately explained why the Veteran's other claimed exposures were not as likely etiologies for his hepatitic C infection.

An additional VHA medical expert opinion was requested by the Board in May 2014.  The examiner was asked to address all of the possible sources of infection and the medical opinions provided by Dr. E.B., Dr. A.S., and Dr. G.A..  An August 2014 opinion was received from Dr. A.M., a specialist in infectious disease.  The examiner stated that based on a review of the available information, the likeliest source of the Veteran's hepatitis C was intravenous drug use.  She wrote that additional risk factors included jet injector usage, shared razor blades, and cuts from playing games with knives.  She stated that the likelihood of transmission by these means was much less likely than the risk from intravenous drug usage.  She also wrote that the trace elements of blood on door handles was also not likely to contain sufficient virions for transmission to another individual.  The examiner acknowledged the opinions of Dr. E.B., Dr. A.S., and Dr. G.A., but discussed their failure to adequately provide discussion of the Veteran's prior drug use in coming to their conclusions, the lack of a rationale in Dr. E.B.'s opinion, and the lack of a discussion of the means of infection in the opinion of Dr. A.S.  The Board acknowledges that the examiner stated that the Veteran's history of drug usage occurred between the ages of 17 and 31, referencing the 2006 VA treatment record information, and therefore appeared to predate his military service, making it "likely that he acquired hepatic C prior to his military service."  While the Board finds that the examiner was in error to make this final conclusion, as there is no clear and unmistakable evidence that the Veteran's hepatitis C predated his service, and also no other evidence of drug usage during his service (the Veteran was in service from ages 18-19); it does not negate her other findings regarding the likelihood of transmissions through the various claimed sources, and the Board finds that the opinion still holds significant probative value in deciding the claim.

To address the question of whether the Veteran's hepatitis C could have preexisted his military service, a medical opinion was also obtained from a physician who examined the Veteran in March 2016.  The Veteran reported that his peripheral nerve symptoms associated with hepatitis first began in 1980.  The examiner found that the Veteran had hepatitis C and severe neuropathy.  She reviewed the claims file and discussed the Veteran's claimed exposure to hepatitis virus due to razors, blood on the doorknob, and jet infector vaccinations.  She also referenced the erroneous fact that the Veteran's diagnosis of hepatitis was made in 1974, associated with drug abuse at Cutler Army Hospital.  She wrote that there was no clear and unmistakable evidence that hepatitis C preexisted the Veteran's entrance into service in 1971, and that there could never be, because hepatitis C was not officially discovered until 1989.  She wrote that prior to 1989, there was only a vague knowledge of hepatitis, and also point out that the Veteran's entrance and separation examinations were normal, without any evidence of illness or disease.  The Board finds that while the examiner referenced an inaccurate fact regarding the Veteran's medical history (hospitalization at Cutler Army Hospital in 1974), this does not constitute a factual premise of her ultimate opinion, which was merely whether the Veteran's hepatitis could have clearly and unmistakable preexisted his military service.  As she clearly indicated, clear and unmistakable evidence of hepatitis C infection prior to 1971 is not possible, as a test for hepatitis C had not yet been discovered.  This finding is consistent with the other medical opinions of record and with general VA policy, which recognizes the first reliable test for hepatitis C as becoming available in approximately 1992.  See VBA Fast Letter 98-110 (November 30, 1998).

There are no other medical opinions of record addressing the question of whether the Veteran's hepatitis C is related to particular risk factors in service.  

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the most probative medical opinions of record are those of the March 2012 and May 2014 VHA opinions.  Both of these examiners found that the Veteran's most likely source of hepatitis C exposure was illicit drug use.  They both based their opinions on a review of the record and had an accurate understanding of the Veteran's medical history.  The March 2012 VHA examiner acknowledged that the prior examiner had been in error in referencing a 1974 hospitalization, but stated that the fact that he was not hospitalized did not change the opinion.  While the examiner failed to address all of the Board's questions, or to specifically address each alleged alternate etiology, as was pointed out in the June 2013 Joint Motion for Remand, this was remedied by the May 2014 VHA opinion.  This examiner did specifically address the other risk factors raised by the Veteran, including jet injector usage, shared razor blades, blood in the barracks, and cuts from playing games with knives, but found that they were less likely than the Veteran's drug usage to be the source of his exposure.  She also discussed the private medical opinions submitted in factor of the Veteran's claim but found, like the Board, that they were not adequately supported with rationale. 

The Board acknowledges the Veteran's (and his wife's) assertion that the Veteran did not use intravenous drugs at any time.  He testified to this in October 2007 and denied intravenous drug use in a VA questionnaire about risk factors for hepatitis in August 2003, where he also denied intranasal cocaine use.  In the judgment of the Board, however, the lay statements indicating that the Veteran did not have a history of illicit drug use including intravenous drugs or intranasal drugs are not credible for reasons that will be discussed below, to include inconsistent statements and lack of consistency with other evidence, as well as the Veteran's own bias and self interest in presenting evidence in a most favorable light to obtain VA benefits.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For example, years prior to the receipt of the Veteran's claim, records from the Social Security Administration show that in a June 2000 disability determination evaluation report, the Veteran admitted to the use of intravenous drugs in the past.  This was contemporaneous with the initial diagnosis of hepatitis C by Duke medical providers, as noted in that report.  And this was more than two years prior to the admission report from Lenoir Memorial Hospital in December 2002, indicating that the Veteran reported to being a historic intravenous drug user and tested positive for illicit substances, to which the Board acknowledges that the Veteran's wife has strongly objected, and she has presented argument on the inaccuracies of that report (the Veteran was hallucinating at the time, was a poor historian, and had lab results at that time showing a negative drug screen except for the methadone he took for his peripheral neuropathy pain).  

Additionally, VA outpatient records in January 2005 indicate that the Veteran reported a history of substance abuse that included experimentation with marijuana, alcohol, and acid, but that he had not drunk or used drugs (presumably illicit drugs) since 1986.  This history is not consistent with the Veteran's wife's report, in a June 2005 statement, that the Veteran required rehabilitation in 1993 due to drug addiction.  Moreover, in May 2006, a VA outpatient record indicates that the Veteran had a history of extensive substance abuse, that he was currently on a narcotic for pain relief, and that he had a history of multiple substance use from age 17 to 31, to include cocaine, MDA, and intravenous heroin for 3-4 months.  The Board is also acutely aware that after three requests to the Veteran (in June 2003, August 2004, and October 2009) to submit records - or a medical release for the RO to obtain records - from Duke Hospital and Duke Diagnostic Clinic, where it is documented that he was initially diagnosed with hepatitis C in 2000, the Veteran has not responded.  Such records from Duke may be highly probative on the issue of risk factors for the infection of hepatitis C including a history of drug use.  Further, on a VA mental health intake report in June 2008, it was noted that the Veteran had denied any current substance use but that on a previous report he had reported experimentation with marijuana, alcohol, and LSD, and that it was reported by Durham VA Medical Center that he was a heroin abuser up until he went into the ministry [according to the Veteran's wife in a June 2005 statement, he was ordained as a minister in September 1996].  

A review of the records also shows that at times the Veteran has presented himself and his history differently to different medical providers.  Private records obtained from the Social Security Administration show that when seen at Anderson Area Medical Center in March 2000, there were many inconsistencies in the Veteran's story regarding when he was seen for treatment for pain and whether he received prescriptions of oxycodone.  The assessment included narcotic abuse and drug seeking behavior.  VA records in May 2008 indicate that the Veteran represented himself and his mood as good and in a positive light to the internal medicine team, which was reportedly not how he was with the psychiatry team.  In a psychiatric consult in May 2008, it was noted that prior to becoming a pastor, the Veteran abused heroin but had a divine intervention and stopped using drugs.  He then denied "street drugs" for the last 30 years.  It was also noted that the Veteran had a history of substance abuse and the personality of a narcotic seeker, and that he had been noted to be very manipulative in previous notes.  Another psychiatry note in May 2008 indicates that the Veteran had a history of chronic pain, opiate overuse, and a distant history of illicit drug dependence.  Still another May 2008 psychiatry note indicates a remote history of heroin abuse 30 years earlier.  

For reasons as shown above, statements to the effect that the Veteran did not have a history as an illicit drug abuser including intravenous drugs, which are made in conjunction with his current appeal, are not credible in light of the various reports of a drug use history in private and VA records.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).  

The Board has also considered the other possible risk factors asserted by the Veteran.  Generally, risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (November 30, 1998).  Although the Veteran is competent to state that he received a shot by air gun inoculator during service, and that he was exposed to blood during the sharing of razors and toothbrushes and through cuts in the hands and knife games in the barracks, there is no evidence that the instrumentations for the shots were contaminated with hepatitis virus, as asserted by the Veteran, or that the Veteran came in contact with blood contaminated with a hepatitis virus in the other ways alleged by him.  Stated differently, for the air gun inoculator or exposure to blood to be considered a risk factor, there had to be exposure to blood infected with hepatitis C.  In this case, there is no evidence of contact with blood contaminated with hepatitis C.  

As the Veteran does not state and the record does not show that he came in contact with someone he knew who was infected with hepatitis C, his statements are speculative or conjecture, that is, an inference based on inconclusive evidence.  Although reasonable doubt is to be resolved in favor of a claimant, reasonable doubt exists where there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In the Veteran's case, exposure to hepatitis C based on contact with another person who was infected with hepatitis C by a shot or by physical contact is too speculative and is thus not sufficient positive evidence so that there would be at least an approximate balance of positive and negative evidence to which the reasonable doubt standard of proof applies.  38 C.F.R. § 3.102.  The use of jet injectors on the Veteran for vaccination, which, while it is "biologically plausible" could transmit the hepatitis C virus, is also found to be less likely than exposure through drug use, as was stated by the 2014 VHA opinion.  See VBA Fast Letter 04-13 (June 29, 2004)

Hepatitis C is not a condition under case law that has been found to be capable of lay observation.  Therefore, the determination as to the presence of hepatitis C is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  As the presence or diagnosis of hepatitis C cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hepatitis C is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hepatitis C.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Here, the question of the relationship between hepatitis C and air gun injection, or the other incidents of exposure to the blood of others in service as alleged by the Veteran, is not a simple medical condition.  The Veteran as a lay person is not competent to declare either the presence or diagnosis of hepatitis C based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  The Veteran is therefore not competent to diagnosis his hepatitis C or to determine its etiology, and his opinion is furthermore outweighed by the more qualified opinion of the 2014 VHA examiner.

In sum, the Board finds that the weight of the competent and probative medical evidence is against finding that the Veteran's hepatitis C was incurred during or is related to any event in service.  The Veteran's assertions that he did not have any illegal drug exposure is not credible, and the most probative medical evidence has attributed the most likely source of the Veteran's hepatitis C infection to illegal drug usage, and his medical records show that this occurred after his separation from service.  In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C with peripheral neuropathy is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


